DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (CN 107156986 A)(Chang).
Regarding claim 1, Chang discloses a hat-handbag conversion kit (Fig. 1), comprising, a clasp (noting one instance of 6) securable to opposing portions of a brim of a folded hat (one instance of 6 is secure to both apertures 5 at once of a properly sized and configured hat brim) to hold the opposing portions of the brim together over a crown of the hat (Fig. 1), and a handle (noting the central portion of 7) coupled to the clasp, wherein the clasp is secured to the brim with sufficient force to support a combined weight of the hat and one or more loose articles received in the crown of the hat (Page 2 of the Google translation, noting the second to the last paragraph).
Regarding claim 6, Chang discloses the clasp (6) comprises a first clasp member pre-securable to one of the opposing portions of the brim (at portion 5) and a second clasp member (noting the other instance of 5) pre-securable to the other of the opposing portions of the brim (noting the other instance of 5), such that the first and second clasp members remain secured to the brim while wearing the hat and are releasably securable one to the other when the hat is folded.
Regarding claim 11, Chang discloses a clip (noting the other instance of 6) structurally capable of securing the handle to a handbag or other clothing article and for suspending the hat from the handbag or other clothing article.
Regarding claim 14, Chang discloses a convertible hat-handbag system, comprising a hat (2) including a crown and a brim extending from the crown, the crown configured for positioning over a user’s head when wearing the hat (Fig. 1) and for containing one or more loose articles when not wearing the hat (Page 2 of the Translation, Lines 16-20), wherein the hat is foldable (to the degree that it is flexible and the opening can be closed by the draw strings) to bring opposing portions of the brim together over the open end of the crown when the hat is not being worn, a clasp (6) configured for securing the opposing portions of the brim together with sufficient force to support a combined weight of the hat and the one or more loose articles, and a handle (noting the central portion of 7) securable to the clasp for supporting the hat and the one or more loose articles received in the crown of the hat.
Regarding claim 18, Chang discloses the clasp comprises a first clasp member (noting one instance of 6) secured to one of the opposing portions of the brim and a second clasp member (noting the other instance of 6) secured to the other of the opposing portions of the brim, wherein the first and second clasp members are releasably securable one to the other when the hat is folded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 107156986 A)(Chang) and Albanese (US 10,413,047 B2).
Regarding claims 2-4, Chang does not specifically disclose the clasp comprises first and second ferromagnetic members positionable about the opposing portions of the brim and having sufficient magnetic attraction to hold the opposing portions of the brim together while supporting the combined weight of the hat and the one or more loose articles received in the crown of the hat, a strap secured to the handle and to one or both of the first and second ferromagnetic members, the strap comprises a first strap leg secured to the first ferromagnetic member and a second strap leg secured to the second ferromagnetic member.
Albanese demonstrates the ability to have a similar clasp including a first and second ferromagnetic members (615/625) positionable about the opposing portions of a brim and having sufficient magnetic attraction to hold the opposing portions of the brim together while supporting the combined weight of the hat and the one or more loose articles received in the crown of the hat, a strap (610/620) secured to a handle (622) and to one or both of the first and second ferromagnetic members, the strap comprises a first strap leg (610) secured to the first ferromagnetic member and a second strap leg (620) secured to the second ferromagnetic member.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and use the teaching of Albanese and replace the clasp with a first and second ferromagnetic member including a first and second straps because such a change would allow the carrying strap to be used to carry additional items i.e. items that lack an aperture therein, thereby allowing the device to be used in a greater variety of situations.
Regarding claims 7, Chang does not specifically disclose the first and second clasp members comprise first and second ferromagnetic members releasably securable one to the other by ferromagnetic attraction, first and second snap members releasably securable by snapping together, or first and second hook-and-loop members releasably securable on contact.
Albanese demonstrates the ability to have a similar clasp including a first and second ferromagnetic members (615/625) releasably securable one to the other by ferromagnetic attraction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and use the teaching of Albanese and replace the clip portion (6) with a ferromagnetic clasp because such a change would require a mere replacement of one known removably attachable clasp with another and would have produced predictable results.
Regarding claims 15-17, Chang discloses a clasp pre secured to a portion of a strap, and clasp members pre-secured to the brim of a hat (via attachment to 5) positionable about the opposing portions of the brim having sufficient attachment to hold opposing portions of the brim together and support the combined weight of the hat and at least one or more articles. Chang does not specifically disclose the clasp comprises first and second ferromagnetic members or a strap securable to the handle, wherein one or both of the first and second ferromagnetic members are pre-secured to the strap, wherein one or both of the first and second ferromagnetic members are pre-secured to the brim of the hat.
Albanese demonstrates the ability to have a similar clasp including a first and second ferromagnetic members (615/625) positionable about the opposing portions of a brim and having sufficient magnetic attraction to hold the opposing portions of the brim together while supporting the combined weight of the hat and the one or more loose articles received in the crown of the hat, a strap (610/620) secured to a handle (622) and to one or both of the first and second ferromagnetic members, the strap comprises a first strap leg (610) secured to the first ferromagnetic member and a second strap leg (620) secured to the second ferromagnetic member.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and use the teaching of Albanese and replace the clasp with a first and second ferromagnetic member including a first and second straps because such a change would allow the carrying strap to be used to carry additional items i.e. items that lack an aperture therein, thereby allowing the device to be used in a greater variety of situations.
Regarding claims 19, Chang does not specifically disclose the first and second clasp members comprise first and second ferromagnetic members releasably securable one to the other by ferromagnetic attraction, first and second snap members releasably securable by snapping together, or first and second hook-and-loop members releasably securable on contact.
Albanese demonstrates the ability to have a similar clasp including a first and second ferromagnetic members (615/625) releasably securable one to the other by ferromagnetic attraction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and use the teaching of Albanese and replace the clip portion (6) with a ferromagnetic clasp because such a change would require a mere replacement of one known removably attachable clasp with another and would have produced predictable results.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 107156986 A)(Chang) and Albanese (US 10,413,047 B2) as applied to claim 4 above and further in view of Loiret (FR 2833469 A1).
Regarding claim 5, modified Chang does not specifically disclose the device further comprising one or more replacement strap leg interchangeable with one or both of the first strap leg and the second strap leg.
Loriet teaches the ability to have a carrying device including straps attached to items whereby the device includes multiple straps that are interchangeable, replaceable, and removable from the device (Fig. 2; 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Chang and use the teaching of Loiret and include additional strap portions that are removeable and replaceable because such a change would allow the device to increase or decrease the number of straps thereby allowing the carrying device to have more or less carrying capacity to meet the needs of the user.

Claim(s) 8-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 107156986 A)(Chang) and Aguilar et al. (US 6,230,331 B1)(Aguilar).
Regarding claims 8-10, Chang does not specifically disclose a pouch sized for positioning within the crown of the hat and including at least one compartment for containing the one or more loose articles, and wherein the pouch is structurally separate from the hat and has a diameter of within 90% of a diameter of the crown, and wherein the pouch is securable to the hat so that the pouch remains within the crown while the hat is worn.
Aguilar teaches the ability to have a hat (Fig. 1) and carrying device including a pouch (21) sized for positioning within the crown (20) of the hat (Fig. 2) and including at least one compartment (accessible via 22) for containing the one or more loose articles, and wherein the pouch is structurally separate from the hat (Figs. 2 and 3) and has a diameter of within 90% of a diameter of the crown (Fig. 2), and wherein the pouch is securable to the hat (Fig. 1) so that the pouch remains within the crown while the hat is worn.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and include a removable top portion that includes an inner compartment similar to that of Aguilar because such a change would allow the device to carry objects in the hat while the hat is worn, as well as allow for a removable top to carry objects separate from the hat when the hat is not being worn.
Regarding claim 20, Chang does not specifically disclose a pouch sized for positioning within the crown of the hat and including at least one compartment for containing the one or more loose articles and that fits within the crown.
Aguilar teaches the ability to have a hat (Fig. 1) and carrying device including a pouch (21) sized for positioning within the crown (20) of the hat (Fig. 2) and including at least one compartment (accessible via 22) for containing the one or more loose articles, and wherein the pouch is structurally separate from the hat, and wherein the pouch is securable to the hat (Fig. 1) so that the pouch remains within the crown while the hat is worn.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and include a removable top portion that includes an inner compartment similar to that of Aguilar because such a change would allow the device to carry objects in the hat while the hat is worn, as well as allow for a removable top to carry objects separate from the hat when the hat is not being worn.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 107156986 A)(Chang) and Loiret (FR 2833469 A1).
Regarding claim 12, Chang does not specifically disclose the handle comprises a ring sized to fit over an arm between a wrist and an elbow of the arm.
Loiret demonstrates the carrying device with a handle portion (4) where the change is a ring sized to fit over an arm between a wrist and an elbow of the arm (noting it is sized to fit around a shoulder or a neck, and thereby is sized capable of fitting around a forearm, Page 3 of the Translation; noting the second to last paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and use the teaching of Loiret and include a ring handle portion that is attachable to multiple carrying straps as well as it attachable to additional structure and wearable on a user’s body over an arm or shoulder because such a change would allow for the device to have additional functionality by allowing it to be used on additional situations.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (CN 107156986 A)(Chang) in view of Aguilar et al. (US 6,230,331 B1)(Aguilar) and Albanese (US 10,413,047 B2).
Regarding claim 13, Chang discloses a hat-handbag conversion kit (Fig. 1), comprising a clasp (6) configured for securing opposing portions of a brim of the hat when the hat is folded to bring the opposing portions of the brim together over the crown of the hat (noting the hat is flexible and foldable demonstrated by the ability of the drawstrings to close the opening of the crown), and having sufficient attachment capability to hold the opposing portions of the brim together while supporting a combined weight of the hat and one or more loose articles received in the crown of the hat (noting the device is demonstrated to hold the hat, and it is capable of having both portions of a properly sized and configured rim and aperture to fit within one of the clip portions 6), and a handle (noting the central portion of 7) secured to the clasp, wherein the clasp and the handle support a combined weight of the hat and held items.
Chang does not specifically disclose a pouch sized for positioning within a crown of a hat and including at least one compartment for containing one or more loose articles, the pouch received in the crown of the hat, and to contain one or more loose articles contained in the pouch.
Aguilar teaches the ability to have a hat (Fig. 1) and carrying device including a pouch (21) sized for positioning within the crown (20) of the hat (Fig. 2) and including at least one compartment (accessible via 22) for containing the one or more loose articles, and wherein the pouch is structurally separate from the hat, and wherein the pouch is securable to the hat (Fig. 1) so that the pouch remains within the crown while the hat is worn.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and include a removable top portion that includes an inner compartment similar to that of Aguilar because such a change would allow the device to carry objects in the hat while the hat is worn, as well as allow for a removable top to carry objects separate from the hat when the hat is not being worn.
Modified Chang does not specifically disclose the clasp including first and second ferromagnetic members positionable about the opposing portions of the brim, a strap including a first strap leg secured to the first ferromagnetic member and a second strap leg secured to the second ferromagnetic member
Albanese demonstrates the ability to have a similar clasp including a first and second ferromagnetic members (615/625) positionable about the opposing portions of a brim and having sufficient magnetic attraction to hold the opposing portions of the brim together while supporting the combined weight of the hat and the one or more loose articles received in the crown of the hat, a strap (610/620) secured to a handle (622) and to one or both of the first and second ferromagnetic members, the strap comprises a first strap leg (610) secured to the first ferromagnetic member and a second strap leg (620) secured to the second ferromagnetic member.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chang and use the teaching of Albanese and replace the clasp with a first and second ferromagnetic member including a first and second straps because such a change would allow the carrying strap to be used to carry additional items i.e. items that lack an aperture therein, thereby allowing the device to be used in a greater variety of situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/PETER N HELVEY/Primary Examiner, Art Unit 3734